DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a seating part, on which the electronic device is seated” in claim 1 and
“seating the electronic device on a seating part” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusayama et al. (JP 2001281057A), cited in IDS, references to English machine translation, hereinafter “Kusayama”, and further in view of Kohlbrenner et al (US 2016/0171748), hereinafter “Kohlbrenner” and Okabe et al. (US 2007/0211242), hereinafter “Okabe”.
Regarding claim 1, Kusayama teaches an apparatus for measuring a surface (abstract, Fig. 1), the apparatus comprising:
a first light source (ref 9, paragraph [0005]) configured to irradiate a first light onto the surface (ref 2a, paragraph [0005]);
a first camera configured to photograph the surface by using the first light (ref 3, paragraph [0005]);
a second camera configured to photograph the surface by using the light (ref 4, paragraphs [0005], [0008]); and
an analyzer electrically connected to the first light source, the first camera, and the second camera (ref 10, paragraph [0006]),
wherein the analyzer is configured to (ref 10, paragraph [0006]):
analyze a color of the surface acquired by using the first light source and the first camera (paragraph [0009]); and
analyze a gloss of the surface acquired by using the light source and the second camera (paragraph [0009]).
Kusayama is silent regarding measuring an electronic device;
a seating part, on which the electronic device is seated;
a second light source configured to irradiate a second light onto the surface.
However, Kohlbrenner teaches a surface inspection device (abstract, Figs 1-4), including 
a seating part, on which the device is seated (Fig. 2, refs 6, 7; paragraphs [0055]-[0057]) 
a second light source configured to irradiate a second light onto the surface (refs 1a-1c; paragraphs [0055]-[0057)
and using the second light with the second camera (refs 5; paragraphs [0055]-[0057]).
Furthermore, Okabe teaches measuring an electronic device (abstract, Figs. 1-4) including an electronic device (paragraphs [0004], [0007] a second light source configured to irradiate a second light onto the surface (refs 1A, 1B, paragraphs [0075]-[0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kusayama with the teaching of Kohlbrenner and Okabe by including measuring an electronic device; a seating part, on which the electronic device is seated; a second light source configured to irradiate a second light onto the surface in order to inspect an electronic device while held in place, giving more accurate and calibrated measurement, and have better illumination.
Regarding claim 2, Kusayama is silent regarding wherein the first light is lighting comprising at least one of a visual ray, an ultraviolet ray, or an infrared ray.
However, Okabe teaches wherein the first light is lighting comprising at least one of a visual ray, an ultraviolet ray, or an infrared ray (paragraph [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kusayama with the teaching of Okabe by including wherein the first light is lighting comprising at least one of a visual ray, an ultraviolet ray, or an infrared ray in order to have an inspection image corresponding to each light, giving improved measurement results.
Regarding claim 3, Kusayama is silent regarding wherein the first light source, the first camera, the second light source, and the second camera are located on a plane that is perpendicular to a tangential direction of a curved portion of the surface, and wherein the second light source and the second camera are disposed on a left upper side and a right upper side of an imaginary central line at the same angle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first light source, the first camera, the second light source, and the second camera are located on a plane that is perpendicular to a tangential direction of a curved portion of the surface, and wherein the second light source and the second camera are disposed on a left upper side and a right upper side of an imaginary central line at the same angle as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (1950). One would chose the claimed arrangement in order to have a more compact and symmetric measuring device, with constant illumination towards the cameras.
Regarding claim 4, Kusayama teaches wherein the first source and the first camera are deactivated when the second light source and the second camera are activated (manner of use 
a first camera and a second camera (paragraph [0009]) but is silent regarding a color camera and a black-and-white camera.
However, Okabe teaches a color camera and a black and white camera (paragraph [0130]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kusayama with the teaching of Okabe by including a color camera and a black and white camera in order for the inspection apparatus can be enhanced (Okabe, paragraph [0130]).
Regarding claim 7, Kusayama is silent regarding wherein the first camera is located to deviate from an angle of reflection corresponding to an incident angle of the first light by a predetermined angle such that a highlight of the first light irradiated from the first light source is avoided.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first camera is located to deviate from an angle of reflection corresponding to an incident angle of the first light by a predetermined angle such that a highlight of the first light irradiated from the first light source is avoided as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (1950). One would chose the claimed arrangement in order to avoid zones of specular reflectance.
Regarding claim 8, Kusayama teaches wherein the first camera provides a captured image for one or more specified areas of interest onto the surface (paragraph [0005]).
Regarding claim 9, Kusayama teaches wherein when the gloss of the surface is analyzed, a color analysis value acquired by using the first camera and a gloss analysis value acquired by using the second camera are used (paragraph [0009]).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kusayama, and further in view of Kohlbrenner, Okabe, and Lex (US 2010/0091269).
Regarding claim 5, Kusayama is silent regarding a housing, wherein the seating part is disposed at a first location in the housing, wherein the first light source is disposed at a second location in the housing, wherein the first camera is disposed at a third location in the housing, wherein the second light source is disposed at a fourth location in the housing, and wherein the second camera is disposed at a fifth location in the housing.
However, Lex teaches a surface measuring with two cameras (abstract, Fig. 3) including a housing (paragraph [0057]).
Furthermore, Kohlbrenner teaches wherein the seating part is disposed at a first location in the housing, wherein the first light source is disposed at a second location in the housing, wherein the first camera is disposed at a third location in the housing, wherein the second light source is disposed at a fourth location in the housing, and wherein the second camera is disposed at a fifth location in the housing (at shown in Fig. 2, refs 1, 5, 7, 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kusayama with the teaching of Lex and Kohlbrenner by including a housing, wherein the seating part is disposed at a first location 
Regarding claim 6, Kusayama is silent regarding wherein the housing is sealed such that external light is shielded when the surface is photographed by using the first camera and the second camera.
However, Lex teaches wherein the housing is sealed such that external light is shielded when the surface is photographed by using the first camera and the second camera (paragraph [0057], Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kusayama with the teaching of Lex by including wherein the housing is sealed such that external light is shielded when the surface is photographed by using the first camera and the second camera in order to have more accurate measurement, unaffected by exterior light. 
Claims 10-15  rejected under 35 U.S.C. 103 as being unpatentable over Kusayama et al. (JP 2001281057A), cited in IDS, text references to English machine translation, hereinafter “Kusayama”, and further in view of Kohlbrenner et al (US 2016/0171748), hereinafter “Kohlbrenner”, Okabe et al. (US 2007/0211242), hereinafter “Okabe”, and Hayashi et al. (US 2009/0207245), hereinafter “Hayashi”
Regarding claim 10, Kusayama teaches a method for measuring a surface (abstract, Fig. 1), the method comprising:
irradiating a first light onto the surface (ref 2a, paragraph [0005]) by a first light source (ref 9, paragraph [0005]);
acquiring a color image for the surface by using the first light by a first camera (ref 3, paragraph [0009]);
irradiating a light onto the surface by a light source (ref 4, paragraphs [0005], [0008]);;
acquiring a gloss image for the surface by using the second light by a second camera (ref 4,  paragraph [0009]); and
analyzing the acquired color image and the acquired gloss image by using an analyzer (ref 10, paragraphs [0006], [0009]).
Kusayama is silent regarding measuring an electronic device;
seating the electronic device on a seating part;
deactivating the first light source and the first camera;
irradiating a second light onto the surface by a second light source.
However, Hayashi teaches a surface inspection device (abstract, Figs 1-4), including 
deactivating the first light source and the first camera (Fig. 25, refs S518, S520, S522, S610.  Deactivation of the camera is implied or obvious once the image is taken at S610, paragraphs [0174]-[0178]).
Furthermore, Okabe teaches measuring an electronic device (abstract, Figs. 1-4) including an electronic device (paragraphs [0004], [0007] irradiating a second light onto the surface by a second
And Furthermore, Kohlbrenner teaches a surface inspection device (abstract, Figs 1-4), including seating the electronic device on a seating part (Fig. 2, refs 6, 7; paragraphs [0055]-[0057]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kusayama with the teaching of Hayashi, Kohlbrenner, and Okabe by including measuring an electronic device; seating the electronic device on a seating part; deactivating the first light source and the first camera; irradiating a second light onto the surface by a second light source in order to inspect an electronic device while held in place, giving more accurate and calibrated measurement, and have better illumination.
Regarding claim 11, Kusayama is silent regarding wherein the first light is lighting comprising at least one of a visual ray, an ultraviolet ray, or an infrared ray.
However, Okabe teaches wherein the first light is lighting comprising at least one of a visual ray, an ultraviolet ray, or an infrared ray (paragraph [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kusayama with the teaching of Okabe by including wherein the first light is lighting comprising at least one of a visual ray, an ultraviolet ray, or an infrared ray in order to have an inspection image corresponding to each light, giving improved measurement results.
Regarding claim 12
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first light source, the first camera, the second light source, and the second camera are located on a plane that is perpendicular to a tangential direction of a curved portion of the surface as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (1950). One would chose the claimed arrangement in order to have a more compact and symmetric measuring device, with constant illumination towards the cameras.
Regarding claim 13, Kusayama is silent regarding wherein the second light source and the second camera are disposed on a left upper side and a right upper side of an imaginary central line at the same angle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second light source and the second camera are disposed on a left upper side and a right upper side of an imaginary central line at the same angle as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (1950). One would chose the claimed arrangement in order to have a more compact and symmetric measuring device, with constant illumination towards the cameras.
Regarding claim 14
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first camera is located to deviate from an angle of reflection corresponding to an incident angle of the first light by a predetermined angle such that a highlight of the first light irradiated from the first light source is avoided as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (1950). One would chose the claimed arrangement in order to avoid zones of specular reflectance.
Regarding claim 15, Kusayama teaches wherein the first camera provides a captured image for one or more specified areas of interest onto the surface (paragraph [0005]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwarz (US 2011/0013197) teaches a color and gloss measurement device using color and gray-scale cameras in a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877